DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/8/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for term ground station.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ground station that receives and transmits location data must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The claims use the phrase “GPS” without providing the long form of the acronym first.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure as filed does not contain any reference to a ground station that can receive, transmit or relay data wirelessly as claimed in claims 27 and 31. The first disclosure of a ground station is in amended claims filed after the initial disclosure which indicates that the applicant did not have possession of a ground station as claimed at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 recite in the preamble the subcombination of a “fixed-wing aircraft recovery system” that is inconsistent with the body of the claim that recites limitations directed to the combination of the fixed-wing aircraft recovery system and a fixed-wing aircraft.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a fixed-wing aircraft is not an inherent component of the fixed-wing aircraft recovery system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 19, 20, 22, 23, 25, 26, 29 and 30 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by McDonnell (US Publication Number 20160375981).
Regarding claim 1, McDonnell discloses a method for fixed-wing aircraft recovery comprising: attaching a GPS unit (Figure 2 element 9) to a flexible capture member (Figure 2 elements 2-4); attaching a first end of the flexible capture member to a lifting device (Figure 1 element 6); controlling the lifting device to carry the first end of the flexible capture member to a predetermined height (Figure 1); intercepting a fixed-wing aircraft via the flexible capture member at a location along a length of the flexible capture member based on a location of the GPS unit (Figures 1-3, Paragraph 22); and controlling the lifting device to lower the fixed-wing aircraft (Paragraph 22).
Regarding claim 2, McDonnell discloses the above method wherein the lifting device is a multicopter, parasail, or kite (Figure 1 element 6).
Regarding claim 3, McDonnell discloses the above method further comprising: attaching the GPS unit to the flexible capture member at a predetermined length from the first end of the flexible capture member, such that the predetermined length of the flexible capture member between the GPS unit and the lifting device is fixed (Figures 1 and 2).
Regarding claim 4, McDonnell discloses the above method wherein intercepting the fixed-wing aircraft via the flexible capture member comprises: controlling the fixed-wing aircraft to intercept the flexible capture member such that when contact is made between the flexible capture member and the fixed-wing aircraft, the fixed-wing aircraft is at a predetermined location offset from the location of the GPS unit (Figures 2 and 3, Paragraph 22).
Regarding claim 5, McDonnell discloses the above method wherein the predetermined location offset from the location of the GPS unit is a predetermined distance above or below the GPS unit (Figure 2, Paragraph 22).
Regarding claim 6, McDonnell discloses the above method wherein the predetermined location offset from the location of the GPS unit is a predetermined spanwise distance laterally offset from the GPS unit (Figure 2).
Regarding claim 7, McDonnell discloses the above method wherein the fixed-wing aircraft has a spanwise wing length, and wherein controlling the fixed-wing aircraft to intercept the flexible capture member comprises controlling the fixed-wing aircraft to intercept the flexible capture member at the predetermined spanwise distance laterally offset from the location of the GPS unit based on the wing length (Figures 2 and 3).
Regarding claim 8, McDonnell discloses the above method wherein the fixed-wing aircraft includes a capture mechanism (Figure 3 element 17), and wherein controlling the fixed-wing aircraft to intercept the flexible capture member comprises controlling the fixed-wing aircraft to intercept the flexible capture member at the predetermined spanwise distance laterally offset from the location of the GPS unit based on a location of the capture mechanism (Figure 3).
Regarding claim 9, McDonnell discloses the above method further comprising: periodically transmitting location data from the GPS unit to the fixed-wing aircraft; and controlling the fixed-wing aircraft based on the periodically transmitted location data from the GPS unit (Paragraph 22). The examiner notes that since the GPS information from the recovery system is used by the aircraft to guide the aircraft and the aircraft and the recovery system are not connected until capture, the GPS unit necessarily transmits location data to the aircraft.
Regarding claim 10, McDonnell discloses the above method wherein the GPS unit is a first GPS unit, the method further comprising: attaching a second GPS unit to the flexible capture member (Figure 2 element 11); and intercepting the fixed-wing aircraft via the flexible capture member at a location along the length of the flexible capture member based on the location of the first GPS unit and a location of the second GPS unit (Paragraph 22).
Regarding claim 25, McDonnell discloses the above method wherein the lifting device is not motorized (Figure 1 element 6).
Regarding claim 26, McDonnell discloses the above method wherein the location of the GPS tracks above a moving ship, and is not fixed in Earth coordinates (Figure 1).
Regarding claim 11, McDonnell discloses a fixed-wing aircraft recovery system (Figures 1-3) comprising: a lifting device (Figure 1 element 6); a flexible capture member (Figure 1 elements 2-4) attached at a first end to the lifting device; and a GPS unit attached to the flexible capture member (Figure 2 element 9), wherein the lifting device is configured to carry the first end of the flexible capture member to a predetermined height, and wherein the flexible capture member is configured to intercept a fixed-wing aircraft at a location along a length of the flexible capture member based on the location of the GPS unit (Figures 1-2).
Regarding claim 12, McDonnell discloses the above fixed-wing aircraft recovery system wherein the lifting device is a multicopter, parasail, or kite (Figure 1 element 6).
 Regarding claim 13, McDonnell discloses the above fixed-wing aircraft recovery system wherein the GPS unit is attached to the flexible capture member at a predetermined length from the first end of the flexible capture member, such that the predetermined length of the flexible capture member between the GPS unit and the lifting device is fixed (Figure 2).
Regarding claim 19, McDonnell discloses the above fixed-wing aircraft recovery system wherein the GPS unit is configured to periodically transmit location data from the GPS unit to the fixed- wing aircraft (Paragraph 22). The examiner notes that since the GPS information from the recovery system is used by the aircraft to guide the aircraft, the GPS unit is necessarily “configured to” periodically transmit location data.
Regarding claim 20, McDonnell discloses the above fixed-wing aircraft recovery system wherein the location data is transmitted wirelessly (Paragraph 22). The examiner notes that since the GPS information from the recovery system is used by the aircraft to guide the aircraft and the aircraft and the recovery system are not connected until capture, the GPS unit necessarily transmits location data wirelessly.
Regarding claim 22, McDonnell discloses the above fixed-wing aircraft recovery system further comprising: a lower restraint coupled to a second end of the flexible capture member opposite the first end, the lower restraint configured to provide tension to the flexible capture member, wherein the lower restraint comprises one or more of a weight suspended from the flexible capture member, an anchor device positionable on the ground, an anchor device positionable on a water craft, and a winch (Paragraph 17).
Regarding claim 23, McDonnell discloses the above fixed-wing aircraft recovery system wherein the GPS unit is a first GPS unit, the system further comprising: a second GPS unit attached to the flexible capture member (Figure 2 element 11), wherein the flexible capture member is configured to intercept the fixed-wing aircraft at a location along a length of the flexible capture member based on the location of the first GPS unit and the location of the second GPS unit (Paragraph 22).
Regarding claim 29, McDonnell discloses the above fixed-wing aircraft recovery system wherein the lifting device is not motorized (Figure 1 element 6).
Regarding claim 30, McDonnell discloses the above fixed-wing aircraft recovery system wherein the location of the GPS tracks above a moving ship, and is not fixed in Earth coordinates (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell as applied to claim 11 above, and further in view of Karem (US Publication Number 20070252029).
Regarding claim 14, McDonnell discloses the above fixed-wing aircraft recovery system wherein the aircraft is to control the fixed-wing aircraft to intercept the flexible capture member such that when contact is made between the flexible capture member and the fixed-wing aircraft, the fixed-wing aircraft is at a predetermined location offset from the location of the GPS unit (Paragraph 22), but is silent as to the component that controls the aircraft.
However, Karem discloses an aircraft (Figure 1b element 200) that comprises a controller that can fully operate all aspects to the aircraft (Figure 1a “Autonomous Flight Management System” portion of element 110 and Figure 2 element 280).
Regarding claim 14, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed-wing aircraft recovery system of McDonnell with the controller of Karem for the predictable result of improving operational safety (Karem, Paragraph 28).
Regarding claim 15, McDonnell as modified by Karem discloses the above fixed-wing aircraft recovery system wherein the predetermined location offset from the GPS unit is a predetermined distance above or below the GPS unit (Figure 2).
Regarding claim 16, McDonnell as modified by Karem discloses the above fixed-wing aircraft recovery system wherein the predetermined location offset from the location of the GPS unit is a predetermined spanwise distance laterally offset from the location of the GPS unit (Figure 2).
Regarding claim 17, McDonnell as modified by Karem discloses the above fixed-wing aircraft recovery system wherein the fixed-wing aircraft has a spanwise wing length (Figures 1-3 element 1), and wherein controlling the fixed-wing aircraft to intercept the flexible capture member comprises controlling the fixed-wing aircraft to intercept the flexible capture member at the predetermined spanwise distance laterally offset from the location of the GPS unit based on the wing length (Figure 2).
Regarding claim 18, McDonnell as modified by Karem discloses the above fixed-wing aircraft recovery system wherein the fixed-wing aircraft includes a capture mechanism (Figure 3 element 17), and wherein controlling the fixed-wing aircraft to intercept the flexible capture member comprises controlling the fixed-wing aircraft to intercept the flexible capture member at the predetermined spanwise distance laterally offset from the location of the GPS unit based on a location of the capture mechanism (Figures 2 and 3).
Claim(s) 21, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell as applied to claims 1 and 11 above, and further in view of Morgan (US Publication Number 20110199482).
Regarding claim 21, McDonnell discloses the above fixed-wing aircraft recovery system with a GPS unit (Figure 2 element 9), but is silent as to its details.
However, Morgan discloses a GPS unit that is sealed and has an onboard battery (Paragraph 48).
Regarding claim 21, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed-wing aircraft recovery system of McDonnell with the GPS unit of Morgan for the predictable result of allowing the GPS unit to transmit in the event of power loss from the ship (Morgan, paragraph 48).
Regarding claim 27, McDonnell as modified by Morgan discloses the above method wherein location data from the GPS unit is transmitted wirelessly to a ground station, and is relayed from the ground station to the fixed-wing aircraft for navigational guidance to the flexible capture member (Morgan, Paragraph 48, data is related to a remote controller that can relay data to another member of the network).
Regarding claim 31, McDonnell discloses the above fixed-wing aircraft recovery system wherein the GPS unit is configured to wirelessly transmit location data to a ground station (Figure 2 element 9), but fails to teach of a ground station as claimed. The examiner notes that since the GPS information from the recovery system is used by the aircraft to guide the aircraft and the aircraft and the recovery system are not connected until capture, the GPS unit necessarily configured to transmit location data wirelessly to any receiver.
However, Morgan discloses a system where location data is transmitted to a ground station (Morgan, Paragraph 48, laptop) that is configured to relay the information.
Regarding claim 31, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed-wing aircraft recovery system with the ground station of Morgan for the predictable result of providing a redundant communication system.
Claim(s) 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell as applied to claims 1 and 11 above, and further in view of McGrew et al. (hereinafter McGrew, US Publication Number 20180162528).
Regarding claim 24, McDonnell discloses the above method, but fails to teach of the lifting device being motorized.
However, McGrew teaches of a similar method (Figure 14A) wherein the lifting device is motorized (Figure 14a element 101).
Regarding claim 24, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonnell with the motorized lifting device of McGrew for the predictable result of being able to adjust the position of the capture member independent of the ships motion or the prevailing winds.
Regarding claim 28, McDonnell discloses the above fixed-wing aircraft recovery system, but fails to teach of the lifting device being motorized.
However, McGrew teaches of a similar fixed-wing aircraft recovery system (Figure 14A) wherein the lifting device is motorized (Figure 14a element 101).
Regarding claim 28, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed-wing aircraft recovery system of McDonnell with the motorized lifting device of McGrew for the predictable result of being able to adjust the position of the capture member independent of the ships motion or the prevailing winds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/            Primary Examiner, Art Unit 3644